In a negligence action to recover damages for personal injuries, defendant Licon Construction Co., Inc., appeals from so much of an order of the Supreme Court, Nassau County, dated September 29, 1975, as, upon renewal and reargument, (1) granted plaintiffs motion for leave to serve an amended complaint and bill of particulars, (2) denied its cross motion to take an examination before trial of plaintiffs expert medical witness and (3) made certain provisions concerning a prior order requiring plaintiff to furnish copies of his correspondence with his medical expert. Order affirmed insofar as appealed from, without costs or disbursements. Plaintiff was injured in an industrial accident on May 4, 1965. This action to recover $100,000 damages for personal injuries was commenced in March, 1966. Plaintiffs bill of particulars was served in September, 1968. In April, 1975 plaintiff moved to increase the ad damnum clause of his complaint to $5,000,000, upon the ground that the trauma he sustained in the accident caused him to contract multiple sclerosis. In our opinion, Special Term did not abuse its discretion in granting the relief sought. The motion to amend was made within a reasonable time after plaintiff obtained a favorable opinion from a medical expert in the field of the possible connection between the accident and multiple sclerosis. Notwithstanding the rather equivocal statements in the medical certificate furnished in support of the application, the interests of justice require that the trier of the facts ultimately resolve the issue of whether the blow to plaintiffs head sustained in the accident was the competent producing cause of the multiple sclerosis from which he now suffers (cf. Di Guilmi v Bress, 51 AD2d 1014). Gulotta, P. J., Hopkins, Latham, Cohalan and Hawkins, JJ., concur.